Citation Nr: 0520510	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased disability rating the service-
connected maxillary sinusitis, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision in which the RO 
assigned an increased disability rating of 10 percent for the 
service-connected maxillary sinusitis.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  Specifically, the Board finds that 
another VA examination is warranted.  

In this regard, the Board notes that the veteran has a 
history of recurrent infections, and has undergone 
osteotomies to remove infected bone at the base of the sinus.  
The veteran has had several drainages and procedures, with 
the most recent procedure having been in 1999.  

The veteran's maxillary sinusitis has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.  Under these 
criteria, a 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

The Board believes that there is conflicting medical evidence 
of record regarding the severity of the veteran's maxillary 
sinusitis.  For example, VA treatment records reflect 
numerous notations regarding chronic headaches related to his 
sinusitis.  However, VA examination conducted in November 
2001 and August 2003 are negative for such complaints or 
findings.  

In addition, the report of his August 2003 VA examination 
reflect an impression of chronic sinusitis with chronic 
infection, but no specific findings are offered regarding the 
frequency of incapacitating or non-incapacitating episodes 
per year, or whether those episodes have required antibiotic 
treatment.  

In light of the veteran having undergone removal of bone at 
the base of the sinus, the Board finds that an opinion is 
warranted regarding whether that procedure constitutes 
radical surgery, as contemplated by DC 6513.  There is also 
presented a question of whether a separately ratable 
disability manifested by a fistula in the roof of the mouth 
exists.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him since service for his 
service-connected maxillary sinusitis.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
Regardless of whether the veteran 
responds, the RO should obtain the 
veteran's treatment records from the VA 
Medical Center in Albany, New York, since 
December 2003.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
severity of his service-connected 
maxillary sinusitis.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the physician for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected maxillary 
sinusitis, including identifying whether 
the veteran experiences incapacitating 
episodes requiring antibiotic treatment 
and, if so, the frequency of the episodes 
and the duration of the antibiotic 
treatment required.  The examiner is also 
requested to identify whether the veteran 
experiences non-incapacitating episodes 
of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, 
and, if so, the frequency of the 
nonincapacitating episodes.  The examiner 
should also offer an opinion as to 
whether the veteran has undergone radical 
surgery with chronic osteomyelitis, or 
near constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The 
examiner should be advised that all 
manifestations covered in the rating 
schedules cited above must be addressed 
so that the Board may rate the veteran in 
accordance with the specified criteria.  

3.  Thereafter, the RO should 
readjudicate the claim in light of the 
additional development requested 
hereinabove.  This should include 
consideration of whether the veteran 
should be assigned a separate rating 
manifested by a fistula involving the 
roof of the mouth.  If any benefit sought 
on appeal remains denied, then the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



